DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 06/11/2021.
Claims 1, 16 and 29-30 have been amended.

Response to Arguments

Applicant’s arguments with respect to claims filed on 06/11/2021 have been considered but are moot because the arguments were drawn to features amended, which have been address in the instant office action with newly identified prior art thereof that read on said added features, thus rendering applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the claim 1 limitation discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-2, 4-5, 7, 12-15 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Chung et al. (US 2016/0242211, “Chung”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Ohara discloses "User Apparatus and Preamble Transmission Method” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication, comprising: 
transmitting, by a second device (Fig. 2; 20 “Base Station”), a discovery signal during a discovery procedure to a first device ([0044] “he base station 20 performs beam sweeping and transmits basic broadcast information and a synchronization signal (SS: synchronization signal, hereinafter referred to as SS) at predetermined periods respectively for each BS transmission beam (step S101).”, and [0047 and Fig. 2] S101 “Basic Broadcast Information/SS” and “By receiving basic broadcast information or a SS or “basic broadcast information and SS” by a BS transmission beam, the user apparatus 10 can identify the BS transmission beam.” Note that the cited basic broadcast information with SS is considered to be equivalent to the claimed “discovery signal”), the discovery signal including an indication of a transmission resource ([0047] “To identify a BS transmission beam is, for example, to detect an identifier (ID) of the BS transmission beam. An ID of a BS transmission beam may be an antenna port number. For example, an ID of a BS transmission beam may be included in basic broadcast information or may be included in a SS. Also, the ID of the BS transmission beam may be associated with a resource (resource of time and/or frequency) by which the basic broadcast information or the SS is transmitted”) associated with a second Random Access Channel (RACH) message ([0057] “the user apparatus 10 selects basic broadcast information/SS that can be received among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20. This is the same as selecting a BS transmission beam that transmits the received basic broadcast information/SS.”, and [0061] “Based on a resource of the RA preamble received from the user apparatus 10, the base station 20 can determine basic broadcast information/SS (BS transmission beam) received by the user apparatus 10.”, and “the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam that the user apparatus 10 can receive.”, and Fig. 2; step 103; RA response (RAR)) and information corresponding to one or more services offered by the second device (Note that Ohara does not specifically describe about a discovery signal carrying information regarding services. This will be discussed in view of Chung.);
receiving, at the second device ([0058 and Fig. 2] “BS” BS stands for Base Station.), a RACH preamble corresponding to a first RACH message ([0058 and Fig. 2] “The user apparatus 10 transmits a RA preamble using a RACH resource subset corresponding to a selected BS transmission beam.” Step S102 depicts “RA preamble” from “User Apparatus” 10 to “Base Station” 20 and responses to S101 of “Basic Broadcast Information/SS”) from the first device ([0058 and Fig. 2] “The user apparatus 10” S102 from the User Apparatus to the Base Station.) in response to transmitting the discovery signal (Fig. 2; S101 “Basic Broadcast Information/SS” and S102 “RA preamble”), the RACH preamble initiates an access procedure between the first device and the second device ([0053] “Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103). The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104). The Message 3 is, for example, an RRC connection request.”); 
selecting, by the second device, the transmission resource included in the discovery signal and associated with the second RACH message ([0057] “the user apparatus 10 selects basic broadcast information/SS that can be received among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20. This is the same as selecting a BS transmission beam that transmits the received basic broadcast information/SS.”, and [0061] “the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam that the user apparatus 10 can receive.”, and Fig. 2; step 103; RA response (RAR)) based on the RACH preamble ([0061] “Based on a resource of the RA preamble received from the user apparatus 10, the base station 20 can determine basic broadcast information/SS (BS transmission beam)”), 
wherein the second RACH message differs from the first RACH message (See Fig. 2. The claimed second RACH message is considered to be equivalent to cited ‘RAR’ in S103 and the RA preamble in S102 is not the same as RAR in S102.); and 
transmitting, by the second device, the second RACH message ([0053 and Fig. 2] “a RA response (RAR, Message 2)”) on the selected transmission resource ([0061] “a proper BS transmission beam”) to the first device ([0053 and Fig. 2] “Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103).”),
wherein the second RACH message indicates one or more resources for the first device transmitting a third RACH  message (This will be discussed in view of Chung.).
	It is noted that while disclosing RACH access process, Ohara does not specifically teach about information including services offered by a device. It, however, had been known in the art before the effective filing date of the instant application as shown by Chung as follows; 
information corresponding to one or more services offered by the second device ([Chung, 0085] “The SIB is transmitted through the PDSCH allocated with resources and a limited transmission mode to transmit main parts of the system information. There are 13 or more SIBs and a certain SIB may not be used depending on the case.”, and [Chung, 0092] “SIB13 includes information needed to receive a multimedia broadcast/multicast service (MBMS).”)
wherein the second RACH message indicates one or more resources for the first device transmitting a third RACH  message ([Chung, 0097] “The base station transmits a random access response via the downlink in response to the random access preamble transmitted from the LTE terminal (S109). The random access response may include …, scheduling approval information for indicating resources that are used by the LTE terminal to transmit a message at the next step”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by using the features of Chung in order to provide an enhanced coverage area in a poor radio environment for a low cost user equipment such that “The performing of the cell search may include acquiring time and frequency synchronization and a physical layer cell identity and measuring time taken to completely decode a system information block (SIB).” [Chung, 0018]. 

Regarding claim 29, it is an apparatus claim corresponding to the method claim 1, except “a memory” (Fig. 15; 1002 “Memory”); and “a processor” (Fig. 15; 1001 “Processor”) “coupled with the memory” (Fig. 15 depicts the processor and the memory are connected via a bus.) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claim 2, the method of claim 1, wherein selecting the transmission resource associated with the second RACH message includes determining that the received RACH preamble corresponds to an acceptance of the transmission resource by the first device ([0059] “As an example, FIG. 4 shows A, B, and C as RACH resource subsets in the side of the user apparatus 10. The RACH resource subsets A, B, C correspond to the BS transmission beams A, B, C as shown in FIG. 3 respectively, for example.”, and [0061] “since the base station 20 receives a RA preamble by the RACH resource subset B, the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam that the user apparatus 10 can receive.”).

Regarding claim 4, the method of claim 2, wherein determining that the received RACH preamble corresponds to the acceptance of the transmission resource by the first device includes determining that the received RACH preamble corresponds to the acceptance of the transmission resource by the first device based on an out-of-band control network configuration ([0116] “one RAR window is configured commonly to a plurality of RACH resource subsets corresponding to different BS transmission beams. For example, one RAR window is configured commonly for N (N is an integer equal to or greater than 1) RACH resource subsets. The value of N may be notified by a DCI, a MAC signal, a RRC signal and the like from the base station 20 to the user apparatus 10, may be preconfigured in the base station 20 and the user apparatus 10”).

Regarding claim 5, the method of claim 1, wherein selecting the transmission resource associated with the second RACH message includes determining the transmission resource from a transmission window comprising a plurality of available transmission resources for the transmission of the second RACH message ([0116] “one RAR window is configured commonly to a plurality of RACH resource subsets corresponding to different BS transmission beams.”).

Regarding claim 7, the method of claim 5, wherein the RACH preamble includes an indication of a transmission resource selection from the plurality of available transmission resources of the transmission window ([0060] “the user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset B corresponding to the BS transmission beam B.”, [0061] “since the base station 20 receives a RA preamble by the RACH resource subset B, the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam”, and Fig. 4 depicts transmission resources of the transmission window.).

Regarding claim 12, the method of claim 5, further comprising: transmitting, by the second device, the discovery signal during the discovery procedure to the first device (Fig. 2; S101 “Basic Broadcast Information/SS” Note that SS stands for Synchronization Signal.), the discovery signal including an indication of the transmission window (Fig. 4; RAR window) comprising the plurality of available transmission resources ([0059 and Fig. 4] “FIG. 4 shows A, B, and C as RACH resource subsets in the side of the user apparatus 10. The RACH resource subsets A, B, C correspond to the BS transmission beams A, B, C as shown in FIG. 3”) for the transmission of the second RACH message (Fig. 4; “RAR” which stands for RA response and is considered to be equivalent to the second RACH message.); and wherein receiving the RACH preamble from the first device includes receiving the RACH preamble in response to transmitting the discovery signal ([0060 and Fig. 4] “The example of FIG. 4 indicates that the user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset B corresponding to the BS transmission beam B.”).

Regarding claim 13, the method of claim 5, wherein determining the transmission resource from the transmission window includes determining the transmission resource from the transmission window based on an out-of-band control network configuration ([0081] “a threshold on the reception quality of the BS transmission beam is provided, and basically, when the reception quality of the BS transmission beam in the user apparatus 10 satisfies a predetermined condition” This indicates that a resource, for example, a beam quality, is determined based on a predetermined condition.).

Regarding claim 14, the method of claim 1, wherein the transmission resource corresponds to at least one of a transmission resource number (RN) (This is not considered for the examination because the following alternative is examined.) or a transmission offset time slot ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”).

Regarding claim 15, the method of claim 1, wherein the second RACH message includes at least one of a transmit timing reference for the first device ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”), an identifier (ID) for resolving any contentions between multiple remote devices, and resource configurations for one or more subsequent communications (These two alternatives are not considered for the examination.).

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Chung et al. (US 2016/0242211, “Chung”) and further in view of Sun et al. (US 2019/0159216, “Sun”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 6, the method of claim 5, wherein determining the transmission resource from the transmission window includes determining the transmission resource from the transmission window based on a transmission schedule for subsequent transmissions by the second device (Note that Ohara does not specifically describe about determining resources based on schedule for subsequent transmissions. This will be discussed in view of Sun.), and wherein the transmission schedule for subsequent transmissions by the second device includes at least one or both of subsequent RACH messages ([0054 and Fig. 2] “The base station 20 that receives the Message 3 transmits a Message 4 (example: RRC connection setup) to the user apparatus 10.” Note that Fig. 2 depicts the base station 20 transmits only one more message after the RA Response message.) and subsequent non-RACH messages (This limitation is not considered for the examination because the first alternative has been examined.).
It is noted that while disclosing RACH access process, Ohara does not specifically teach about determining resources based on schedule for subsequent transmissions. It, however, had been known in the art before the effective filing date of the instant application as shown by Sun as follows; determining the transmission resource from the transmission window based on a transmission schedule for subsequent transmissions by the second device ([Sun, 0096] “the base station determines, based on the maximum quantity of transmissions of the VUE in the scheduling period, the set including the at least two groups of patterns, where the any group of patterns and the any other group of patterns in the set are corresponding to a maximum of K same first subframes, and K is less than the maximum quantity of transmissions of the VUE”)
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by defining resources for subsequent transmissions of Sun in order to achieve a success rate of information transmissions such that “reducing a quantity of inter-cell half-duplex collisions and in-band emission interference” [Sun, 0044].

Claim(s) 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Chung et al. (US 2016/0242211, “Chung”) and further in view of Lin et al. (US 2017/0289964, “Lin”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing RACH access process, Ohara does not specifically teach about partitioning resources for multiple user devices. It, however, had been known in the art before the effective filing date of the instant application as shown by Lin as follows; 
the method of claim 5, further comprising receiving, at the second device, a transmission resource selection from the first device, the transmission resource selection being selected from a system-wide resource partitioning of a plurality of schedules corresponding to a plurality of remote devices ([Lin, 0037] “For example, in frame 128 of example 126, resource partition 130 is assigned by the scheduler 110 to UE 102, and resource partition 132 is assigned by the scheduler 110 to UE 104. Other resource partitions are assigned to other UEs (not shown) that are served by the base station 100. The scheduler 110 uses a scheduling algorithm to decide which UE should be assigned to which resources.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by adding a feature of dividing resources of Lin in order to achieve maximizing resource usage and minimizing interferences among user devices.

Regarding claim 9, the method of claim 8, wherein at least one of the RACH preamble or a query message includes the transmission resource selection ([0049] “a time position (Example: symbol index) of the above SS block is associated with the BS transmission beam and is associated with a RACH resource subset which is a resource used to transmit a RA preamble. In this case, the time position (Example: symbol index) can be considered to be the "ID of BS transmission beam".” Note that the RACH preamble is selected for the examination. The other alternative, “a query message” is not considered for the examination and the following limitation for the query message is not examined.), the query message being received during the discovery procedure between the first device and the second device.

Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Chung et al. (US 2016/0242211, “Chung”) and Lin et al. (US 2017/0289964, “Lin”), and further in view of Bengtsson et al. (US 2017/0012686, “Bengtsson”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing RACH access process, Ohara does not specifically teach about determining a resource among resources based on parameters. It, however, had been known in the art before the effective filing date of the instant application as shown by Bengtsson as follows; 
the method of claim 8, wherein selecting the transmission resource associated with the second RACH message includes determining whether to use the transmission resource selection or another of the plurality of available transmission resources of the transmission window for the transmission of the second RACH message ([Bengtsson, 0044] “Based on the first and second quality parameters received in frame 41, the base station 11 has in the meantime determined which communication channel provides the better performance and may therefore instruct the user equipment 15 to use the second antenna 17 for sending uplink data in the future.”) based at least on one or more transmission parameters ([Bengtsson, 0044] “Based on the first and second quality parameters”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by selecting a better resource of Bengtsson in order to optimize resources without expanding complexity such that “there is a need for a method enabling a transmission of data between the user equipment and the base station according to the above-described MIMO technology in a massive MIMO or 3D-MIMO system without increasing the complexity and cost of the user equipment.” [Bengtsson, 0008].

Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Chung et al. (US 2016/0242211, “Chung”) and further in view of Li et al. (US 2019/0230706, “Li”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 11, it is noted that while disclosing RACH access process, Ohara does not specifically teach about a user terminal sending an indication of its readiness for communication. It, however, had been known in the art before the effective filing date of the instant application as shown by Li as follows; 
the method of claim 5, further comprising receiving, at the second device, a passive indication from the first device, the passive indication identifying availability of the first device for a reception of the second RACH message on any of the plurality of transmission resources of the transmission window ([Li, 0416] “the receiver(s) is ready to receive by only following the LBT type 1, type 2”), and wherein at least one of the RACH preamble or a query message includes the passive indication, the query message being received during the discovery procedure between the first device and the second device ([Li, 0416] “to implement a simple handshake mechanism between a gNB and a UE after the self-contained LBT, such that the UE can indicate to the gNB whether or not it is ready receive through the handshake message/signal.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by addressing availability or readiness of a user terminal of Li in order for the user terminal to be fast allocated resources and scheduled among user terminals such that a quick establishment for communication between two network entities can be achieved.

Claim(s) 16-17, 19-22, 25-28 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Yu et al. (US 2018/0123650, “Yu”) and Chung et al. (US 2016/0242211, “Chung”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
With respect to independent claims:
Regarding claim 16, a method of wireless communications, comprising: 
receiving, by a first device (Fig. 2; 10 “User Apparatus”), a discovery signal during a discovery procedure ([0044] “he base station 20 performs beam sweeping and transmits basic broadcast information and a synchronization signal (SS: synchronization signal, hereinafter referred to as SS) at predetermined periods respectively for each BS transmission beam (step S101).”, and [0047 and Fig. 2] S101 “Basic Broadcast Information/SS” and “By receiving basic broadcast information or a SS or “basic broadcast information and SS” by a BS transmission beam, the user apparatus 10 can identify the BS transmission beam.” Note that the cited basic broadcast information with SS is considered to be equivalent to the claimed “discovery signal”) from a second device (Fig. 2; 20 “Base Station”), the discovery signal including an indication of a transmission resource ([0047] “To identify a BS transmission beam is, for example, to detect an identifier (ID) of the BS transmission beam. An ID of a BS transmission beam may be an antenna port number. For example, an ID of a BS transmission beam may be included in basic broadcast information or may be included in a SS. Also, the ID of the BS transmission beam may be associated with a resource (resource of time and/or frequency) by which the basic broadcast information or the SS is transmitted”) associated with a second Random Access Channel (RACH) message ([0057] “the user apparatus 10 selects basic broadcast information/SS that can be received among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20. This is the same as selecting a BS transmission beam that transmits the received basic broadcast information/SS.”, and [0061] “the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam that the user apparatus 10 can receive.”, and Fig. 2; step 103; RA response (RAR));
transmitting, by a first device ([Fig. 2] 10 “User Apparatus”), a Random Access Channel (RACH) preamble correspond to a first RACH message ([0058 and Fig. 2] “The user apparatus 10 transmits a RA preamble using a RACH resource subset corresponding to a selected BS transmission beam.” Step S102 “RA preamble” from “User Apparatus” 10 to “Base Station” 20) to a second device (Fig.2; 20 “Base Station”) in response to transmitting the discovery signal (Fig. 2; S101 “Basic Broadcast Information/SS” and S201 “RA preamble”), the RACH preamble initiates an access procedure between the first device and the second device ([0053] “Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103). The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104). The Message 3 is, for example, an RRC connection request.”); and 
scanning, at the first device, for the second RACH message (Note that Ohara does not specifically describe about scanning resources for a RA response at a terminal device. This will be discussed in view of Yu.) on the transmission resource included in the discovery signal from the second device based on transmitting the RACH preamble (See aforementioned [0057 and [0061] for broadcasted resources and RAR which is considered to be equivalent to the claimed second RACH message.),
wherein the second RACH message differs from the first RACH message (See Fig. 2. The claimed second RACH message is considered to be equivalent to the cited ‘RAR’ in S103 and the RA preamble in S102 is not the same as RAR in S102.), and wherein the second RACH message indicates one or more resources for the first device transmitting a third RACH  message (This will be discussed in view of Chung.)..
It is noted that while disclosing an initial access process, Ohara does not specifically teach about scanning resources for a RA response at a user device. It, however, had been known in the art before the effective filing date of the instant application as shown by Yu as follows; 
scanning, at the first device, for a second RACH message ([0048] “BS Msg-2”) on a transmission resource ([0048] “the newly determined BS TX beam”) from the second device based on transmitting the RACH preamble ([0048] “The following BS Msg-2 transmission can be carried by using the newly determined BS TX beam. The UL profile 730 is acquired by UE 703 and DL beam-1 and UL beam-2 are selected. After UE sweeps through its UE TX beams, UL beamformed channel responses are acquired for channels between a BS RX beam and all UE TX beams, i.e., .psi..sub.1,2, .psi..sub.2,2, . . . , .psi..sub.N,2 in FIG. 7A. In one embodiment, there can be only one RACH occasion corresponding to one BS DL beam for transmitting msg-1. Thus, one UE TX beam has to be selected for transmission by UE.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by adding a step of scanning resources at a user device of Yu in order to provide improvements and enhancements such that “The network depends extensively on adaptive beamforming at a scale that far exceeds current cellular system.” [Yu, 0003].
It is noted that while disclosing RACH access process, Ohara does not specifically teach about RAR carrying resources. It, however, had been known in the art before the effective filing date of the instant application as shown by Chung as follows; 
wherein the second RACH message indicates one or more resources for the first device transmitting a third RACH  message ([Chung, 0097] “The base station transmits a random access response via the downlink in response to the random access preamble transmitted from the LTE terminal (S109). The random access response may include …, scheduling approval information for indicating resources that are used by the LTE terminal to transmit a message at the next step”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by using the features of Chung in order to provide an enhanced coverage area in a poor radio environment for a low cost user equipment such that “The performing of the cell search may include acquiring time and frequency synchronization and a physical layer cell identity and measuring time taken to completely decode a system information block (SIB).” [Chung, 0018].

Regarding claim 30, it is an apparatus claim corresponding to method claim 16, except “a memory” (Fig. 15; 1002 “Memory”), “a processor” (Fig. 15; 1001 “Processor”) and “coupled with the memory” (Fig. 15 depicts the processor and the memory are connected via a bus.), and is therefore rejected for the similar reasons set forth in the rejection of claim 16.

With respect to dependent claims:
Regarding claim 17, the method of claim 16, further comprising: 
determining, at the first device, whether the transmission resource is available for reception of the second RACH message from the second device ([0109] “the user apparatus 10 can determine the RAR window corresponding to the RA preamble based on the offset and the window time length.”); and 
wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble based on a determination that the transmission resource is available for the reception of the second RACH message from the second device ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”), the RACH preamble corresponding an acceptance of the transmission resource by the first device ([0110] “The above-mentioned offset and the window time length may be notified by a DCI, a MAC signal, a RRC signal and the like from the base station 20 to the user apparatus 10, or, may be preconfigured in the base station 20 and the user apparatus 10.”).

Regarding claim 19, the method of claim 17, wherein determining whether the transmission resource is available for the reception of the second RACH message from the second device includes determining the transmission resource of the second RACH message from the second device based on an out-of-band control network configuration ([0116] “one RAR window is configured commonly to a plurality of RACH resource subsets corresponding to different BS transmission beams. For example, one RAR window is configured commonly for N (N is an integer equal to or greater than 1) RACH resource subsets. The value of N may be notified by a DCI, a MAC signal, a RRC signal and the like from the base station 20 to the user apparatus 10, may be preconfigured in the base station 20 and the user apparatus 10”).

Regarding claim 20, the method of claim 16, wherein the transmission resource corresponds to one of a plurality of available transmission resources of a transmission window for reception of the second RACH message from the second device ([0116] “one RAR window is configured commonly to a plurality of RACH resource subsets corresponding to different BS transmission beams.”).

Regarding claim 21, the method of claim 20, wherein scanning for the second RACH message on the transmission resource includes scanning each of the plurality of available transmission resources of the transmission window ([0048] “After UE sweeps through its UE TX beams, UL beamformed channel responses are acquired for channels between a BS RX beam and all UE TX beams, i.e., .psi..sub.1,2, .psi..sub.2,2, . . . , .psi..sub.N,2 in FIG. 7A.”).

Regarding claim 22, the method of claim 20, wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble with an indication of a transmission resource selection from the plurality of available transmission resources of the transmission window ([0060] “the user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset B corresponding to the BS transmission beam B.”, [0061] “since the base station 20 receives a RA preamble by the RACH resource subset B, the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam”, and Fig. 4 depicts transmission resources of the transmission window.).

Regarding claim 25, the method of claim 20, further comprising: 
receiving, by the first device, the discovery signal during the discovery procedure from the second device ([Fig. 2] S101 “Basic Broadcast Information/SS” Note that SS stands for Synchronization Signal.), the discovery signal including an indication of the transmission window ([Fig. 4] “RAR window”) comprising the plurality of available transmission resources ([0059 and Fig. 4] “FIG. 4 shows A, B, and C as RACH resource subsets in the side of the user apparatus 10. The RACH resource subsets A, B, C correspond to the BS transmission beams A, B, C as shown in FIG. 3”) for the reception of the second RACH message from the second device ([Fig. 4] “RAR” which stands for RA response and is considered to be equivalent to the second RACH message.); and wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble in response to receiving the discovery signal ([0060 and Fig. 4] “The example of FIG. 4 indicates that the user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset B corresponding to the BS transmission beam B.”).

Regarding claim 26, the method of claim 20, wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble based on an out-of-band control network configuration ([0113] “The information indicating the correspondence relationship between the RA preamble transmission timing and the frequency position may be notified by a DCI, a MAC signal, a RRC signal and the like from the base station 20 to the user apparatus 10, or, may be preconfigured in the base station 20 and the user apparatus 10.”).

Regarding claim 27, the method of claim 16, wherein the transmission resource corresponds to at least one of a transmission resource number (RN) (This is not considered for the examination because the following alternative is examined.)  or a transmission offset time slot ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”).

Regarding claim 28, the method of claim 16, wherein the second RACH message includes at least one of a transmit timing reference for the first device ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”), an identifier (ID) for resolving any contentions between multiple remote devices, and resource configurations for one or more subsequent communications (These two alternatives are not considered for the examination.).

Claim(s) 23 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Yu et al. (US 2018/0123650, “Yu”) and Chung et al. (US 2016/0242211, “Chung”), and further in view of Lin et al. (US 2017/0289964, “Lin”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 23, the method of claim 20, further comprising: 
selecting a transmission resource selection from a system-wide resource partitioning of a plurality of schedules corresponding to a plurality of remote devices (Note that selecting a resource from partitioned resources among remote devices is not disclosed by Ohara. This will be discussed in view of Lin.); and 
transmitting, by the first device, the transmission resource selection to the second device ([0057] “the user apparatus 10 selects basic broadcast information/SS that can be received among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20.”, and [0058] “a BS transmission beam from the base station 20 and a RACH resource subset which is a resource to be used for transmitting a RA preamble from the user apparatus 10”), and 
wherein at least one of the RACH preamble or a query message includes the transmission resource selection ([0049] “a time position (Example: symbol index) of the above SS block is associated with the BS transmission beam and is associated with a RACH resource subset which is a resource used to transmit a RA preamble. In this case, the time position (Example: symbol index) can be considered to be the "ID of BS transmission beam".” Note that the RACH preamble is selected for the examination. The other alternative, “a query message” is not considered for the examination and the following limitation for the query message is not examined.), the query message being transmitted during the discovery procedure between the first device and the second device.
It is noted that while disclosing an initial access process, Ohara does not specifically teach about partitioning resources for multiple user devices. It, however, had been known in the art before the effective filing date of the instant application as shown by Lin as follows; 
selecting a transmission resource selection from a system-wide resource partitioning of a plurality of schedules corresponding to a plurality of remote devices ([Lin, 0037] “For example, in frame 128 of example 126, resource partition 130 is assigned by the scheduler 110 to UE 102, and resource partition 132 is assigned by the scheduler 110 to UE 104. Other resource partitions are assigned to other UEs (not shown) that are served by the base station 100. The scheduler 110 uses a scheduling algorithm to decide which UE should be assigned to which resources.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by adding a feature of dividing resources among terminal devise of Lin in order to achieve maximizing resource usage and minimizing interferences among user devices.

Claim(s) 24 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Yu et al. (US 2018/0123650, “Yu”) and Chung et al. (US 2016/0242211, “Chung”), and further in view of Li et al. (US 2019/0230706, “Li”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 24, it is noted that while disclosing an initial access process, Ohara does not specifically teach about a user terminal sending an indication of its readiness for communication. It, however, had been known in the art before the effective filing date of the instant application as shown by Li as follows; 
the method of claim 20, further comprising 
transmitting, by the first device, a passive indication to the second device, the passive indication identifying availability of the first device for a reception of the second RACH message on any of the plurality of transmission resources of the transmission window ([Li, 0416] “the receiver(s) is ready to receive by only following the LBT type 1, type 2”), and 
wherein at least one of the RACH preamble or a query message includes the passive indication, the query message being transmitted during the discovery procedure between the first device and the second device ([Li, 0416] “to implement a simple handshake mechanism between a gNB and a UE after the self-contained LBT, such that the UE can indicate to the gNB whether or not it is ready receive through the handshake message/signal.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by addressing availability or readiness of a user terminal of Li in order for the user terminal to be fast allocated resources and scheduled among user terminals such that a quick establishment for communication between two network entities can be achieved.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411    


/AJIT PATEL/Primary Examiner, Art Unit 2416